      Case 2:18-cv-02572-DDC-TJJ Document 25 Filed 11/16/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


LEAGUE OF UNITED LATIN AMERICAN               )
CITIZENS, KANSAS; and ALEJANDRO               )
RANGEL-LOPEZ,                                 )
                                              )
          Plaintiffs,                         )
                                              )
vs.                                           )   Case No. 2:18-cv-02572-DDC-TJJ
                                              )
DEBORAH COX, Ford County Clerk, in her        )
official capacity,                            )
                                              )
          Defendant.                          )
                                              )



                          DEFENDANT’S MOTION TO DISMISS

      Defendant Deborah Cox, in her official capacity as the duly elected Clerk of Ford

County, Kansas, respectfully moves to dismiss the Plaintiffs’ First Amended Complaint

pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). In support of this Motion, Defendant

concurrently files a Memorandum in Support herewith.

                                        Respectfully Submitted,

                                        By: /s/ Bradley J. Schlozman
                                        Bradley J. Schlozman (KS Bar #17621)
                                        Mitchell L. Herren (KS Bar #20507)
                                        HINKLE LAW FIRM LLC
                                        1617 North Waterfront Parkway, Suite 400
                                        Wichita, KS 67206
                                        Tel.: (316) 267-2000
                                        Fax: (316) 630-8466
                                        E-mail: bschlozman@hinklaw.com
                                        E-mail: mherren@hinklaw.com

                                        Attorneys for Defendant
      Case 2:18-cv-02572-DDC-TJJ Document 25 Filed 11/16/18 Page 2 of 2



                              CERTIFICATE OF SERVICE


       I certify that on November 16, 2018, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system which will send

notifications of such filing to the e-mail addresses on the electronic mail notice list,

including counsel for the Plaintiff.




                                        By: /s/ Bradley J. Schlozman




                                           2
